     Case 2:19-cv-00168-JAD-DJA Document 115 Filed 06/02/21 Page 1 of 5




 1   LESLIE MARK STOVALL, ESQ.
     Nevada Bar No. 2566
 2   ROSS MOYNIHAN, ESQ.
 3   Nevada Bar No. 11848
     STOVALL & ASSOCIATES
 4   2301 Palomino Lane
     Las Vegas, NV 89107
 5   Telephone: (702) 258-3034
 6   E-service: court@lesstovall.com
     Attorney for Plaintiff
 7
                                 UNITED STATES DISTRICT COURT
 8
 9                                      DISTRICT OF NEVADA

10   KATHRYN MAYORGA, an individual                             Case No.: 2:19-cv-00168-JAD-DJA
11
12                         Plaintiff,

13   vs.
14
     CRISTIANO RONALDO, individually,
15   Does I-XX and Roe Corporations I-XX;
                        Defendants.
16
17                  PLAINTIFF’S MOTION TO EXTEND TIME TO RESPOND
                     TO DEFENDANT’S WRITTEN DISCOVERY REQUESTS
18                                   (First Request)
19          COMES NOW Plaintiff, by and through her attorneys, STOVALL & ASSOCIATES, and
20
     files this motion to extend time to respond to defendant’s written discovery requests, specifically
21
     defendant’s interrogatories, requests for admission, and requests for production of documents
22
23   sets 1 and 2. This is the first request for an extension of time made to the court. There have been

24   prior extensions provided by the defendant totaling two weeks for responses to interrogatories
25
     and one day for responses to the requests for admission, and requests for production of
26
     documents, sets 1 and 2.
27
     ///
28



                                                  Page 1 of 5
     Case 2:19-cv-00168-JAD-DJA Document 115 Filed 06/02/21 Page 2 of 5




 1          This motion is based upon the pleadings and papers on file herein, the Memorandum of
 2   Points and Authorities attached hereto, and any oral argument this Court may entertain should
 3
     there be a hearing on the motion.
 4
            Dated this 2nd day of June 2021.
 5                                                               STOVALL & ASSOCIATES
 6
                                                                 /s/ Ross Moynihan
 7                                                               ________________________
                                                                 ROSS H. MOYNIHAN, ESQ.
 8
                                                                 Nevada Bar No. 11848
 9                                                               2301 Palomino Lane
                                                                 Las Vegas, Nevada 89107
10                                                               Attorney for Plaintiff
11
12
13
14
                 DECLARATION OF PLAINTIFF’S COUNSEL IN SUPPORT OF
15
                             PLAINTIFF’S MOTION TO EXTEND TIME
16
17          ROSS MOYNIHAN, declares and states as follows:

18          1.      I am an attorney at the Law Office of Stovall & Associates, counsel for Plaintiff,
19   and am licensed to practice law in the State of Nevada.
20
            2.      Plaintiff’s interrogatory responses were originally due on May 19, 2021. Plaintiff
21
     received two extensions from the defendant to respond to the interrogatories totaling two weeks,
22
23   the first to May 26, 2021 and the second to June 2, 2021.

24          3.      Plaintiff’s responses to defendant’s requests for admission and first and second set
25   of requests for production were originally due on June 1, 2021. Plaintiff received one extension
26
     from the defendant of one day to June 2, 2021 to respond to these requests.
27
            4.      The need for the above extensions of time was due to the following:
28



                                                  Page 2 of 5
     Case 2:19-cv-00168-JAD-DJA Document 115 Filed 06/02/21 Page 3 of 5




 1                    a.      The subject matter of the case and the discovery responses is emotionally
 2   difficult for the plaintiff;
 3
                      b.      The plaintiff has difficulty organizing her thoughts to specifically answer
 4
     interrogatories, which has required a very large amount of attorney time to assist her; and
 5
 6                    c.      The plaintiff was ill for a period of time and was unable to fully participate

 7   in completing and reviewing the responses.
 8
             5.       Plaintiff requires an additional period of time beyond June 2, 2021 to respond to
 9
     the above requests.
10
             6.       The plaintiff and I have devoted a considerable amount of time to the responses
11
12   and the responses have been prepared but the plaintiff was not able to complete the review and

13   approval process prior to the expiration of the June 2, 2021 deadline.
14
             7.       In an abundance of caution, I request from the court an extension of time of 30
15
     days from June 2, 2021 to July 2, 2021 to respond to the requests.
16
17           8.       I make the request for a 30 day extension instead of shorter extension because I

18   have a firm setting for a jury trial in another case that begins on June 7, 2021 and concludes on
19   June 18, 2021. I am concerned that if I asked for a shorter extension and was not able finish the
20
     review and approval process with the plaintiff prior to the trial, I would be required to request an
21
     additional extension from the court, which I want to avoid.
22
23           9.       Prior to filing this motion, I was unable to request an additional extension of time

24   from the defense. I did speak with defense today regarding the responses but that was to discuss
25   service of the responses when I anticipated that the responses would be served today.
26
             10.      This motion is not made for the purposes of fraud or delay.
27
     ///
28



                                                     Page 3 of 5
     Case 2:19-cv-00168-JAD-DJA Document 115 Filed 06/02/21 Page 4 of 5




 1          11.    I declare under penalty of perjury that the foregoing is true and correct.
 2          DATED this 2nd day of June 2021.
 3
                                                                   /s/ Ross Moynihan
 4                                                                 ROSS MOYNIHAN, ESQ.
 5                      MEMORANDUM OF POINTS AND AUTHORITIES
 6
            FRCP 6(b) states:
 7
            (b) Extending Time.
 8          (1) In General.
            When an act may or must be done within a specific time. The court may, for good
 9          cause, extend the time:
                    (A)     with or without motion or notice if the courts acts, or if a request is
10                          made, before the original time or its extension expires; or
                    (B)     on motion made after the time has expired if the party failed to act
11                          because of excusable neglect.
12          LRIA6-1 states in pertinent part:
13          (a)    A motion or stipulation to extend dime must state the reasons for the
                   extension requested and must inform the court of all previous extension of
14                 the subject deadline the court granted.
                   ...
15
16          (c)    A stipulation or motion to seeking to extend the time to file an opposition
                   or reply to a motion, or to extend the time fixed for hearing a motion ,
17                 must state in its opening paragraph the filing date of the subject motion or
                   the date of the subject hearing.
18
            Based upon the declaration of counsel, good cause exists for the extension of plaintiff’s
19
     time from June 2, 2021 to July 2, 2021 to respond to defendant’s written discovery requests,
20
21   specifically defendant’s interrogatories, requests for admission, and requests for production of

22   documents sets 1 and 2.
23          DATED this 2nd day of June 2021.
24
                                                                   STOVALL & ASSOCIATES
25
                                                                   /s/ Ross Moynihan
26                                                                 ROSS H. MOYNIHAN, ESQ.
27                                                                 Nevada Bar No. 11848
                                                                   2301 Palomino Lane
28                                                                 Las Vegas, Nevada 89107
                                                                   Attorney for Plaintiff


                                                   Page 4 of 5
     Case 2:19-cv-00168-JAD-DJA Document 115 Filed 06/02/21 Page 5 of 5




 1                                  CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that on the 2nd day of June 2021, service of the foregoing
 3
     Plaintiff’s Motion to Extend Time was made this date through the court’s electronic filing system
 4
     to the following:
 5
 6   CHRISTIANSEN TRIAL LAWYERS
     710 S. 7th Street
 7   Las Vegas, Nevada 89101
     Attorneys for the defendant
 8
 9
10                                               /s/ Ross Moynihan
                                                 An employee of STOVALL & ASSOCIATES
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 Page 5 of 5
